Hughes, J., (after stating the facts). The only question presented in this case is, does a sale of land for one quarter of a cent more taxes than is due upon it render the sale void? It is undoubtedly true that a sale of land for taxes for an amount substantially in excess of the amount due upon it will render the sale void. That a strict compliance with the law governing the sale of land for taxes is required in this state, the following decisions of this court fully attest: Crowell v. Barham, 57 Ark. 195; Richards v. Howell, 60 Ark. 215; Gregory v. Bartlett, 55 Ark. 30; Martin v. Allard, 55 Ark. 218. Our statute seems to require that no more than the sum actually due shall be the amount for which a sale of land for taxes may be made. Sandels & Hill's Digest, §§ 6606, 6607. In Cooper v. Freeman Lumber Co. this court said: “The smallness of the amount of the excess over the amount due does not in a tax sale affect the question, as the maxim ‘He minimis non curat lex’ does not apply to tax sales." 61 Ark. 36. .This is the general rule. The excess over the amount due in Cooper v. Freeman Lumber Co. was 35 cents; in Goodrum v. Ayers, 56 Ark. 93, 25 cents, and in Pack v. Crawford, 29 Ark. 489, there was an overcharge of 25 per cent. These cases were reversed for the overcharge of taxes for which the sales were made. But in the case at bar the overcharge was not substantial — only one-quarter of a cent, an amount less than the least coin issued by the government. To require the tax sale for just 28f cents, and hold it void for having been made for 29 cents, being ^ cent too much, would seem to be absurd. There would be no way of making the exact change, and it seems more reasonable that the party whose duty it was to pay the tax should pay J cent too much than that the government should be required to lose f of a cent. “Fractions which can not be expressed in legal money of the country have been regarded as trifles." Glidden v. Chase, 35 Me. 90. The excess in the case at bar was but nominal, trifling. It did not equal the smallest fractional coin authorized by law, and we think does not avoid the sale. Treadwell v. Patterson, 51 Cal. 638. The law is reasonable, and does not require an absurd or impossible thing. Beversed and remanded, with instructions to render judgment for purchaser.